SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2009, OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission file number 1-14120 BLONDER TONGUE LABORATORIES, INC. (Exact name of registrant as specified in its charter) Delaware 52-1611421 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Jake Brown Road, Old Bridge, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (732) 679-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated filer Non-accelerated filerSmaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Number of shares of common stock, par value $.001, outstanding as of August 6, 2009: 6,190,554 The Exhibit Index appears on page 21. PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS BLONDER TONGUE LABORATORIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) (unaudited) June 30, December 31, Assets (Note 5) Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $265 and $304, respectively Inventories (Note 4) Prepaid and other current assets Deferred income taxes Total current assets Inventories, net non-current (Note 4) Property, plant and equipment, net of accumulated depreciation and amortization License agreements, net Other assets, net Deferred income taxes $ $ Liabilities and Stockholders’ Equity Current liabilities: Current portion of long-term debt (Note 5) $ $ Accounts payable Accrued compensation Accrued benefit liability Income taxes payable 49 49 Other accrued expenses Total current liabilities Long-term debt (Note 5) Commitments and contingencies - - Stockholders’ equity: Preferred stock, $.001 par value; authorized 5,000 shares; No shares outstanding - - Common stock, $.001 par value; authorized 25,000 shares, 8,465 shares Issued 8 8 Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost, 2,273 shares ) ) Total stockholders’ equity $ $ See accompanying notes to consolidated financial statements 2 BLONDER TONGUE LABORATORIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (unaudited) Three Months Ended June 30, Six Months Ended June 30, Net sales $ Cost of goods sold Gross profit Operating expenses: Selling General and administrative Research and development Earnings (loss) from operations ) ) 75 ) Other Expense:Interest expense (net) Loss from continuing operations before income taxes ) ) (3 ) ) Provision (benefit) for income taxes - Loss from continuing operations ) ) (3 ) ) Discontinued operations: (Note 6) Earnings (loss) from discontinued operations (net of tax) 3 - 7 ) Gain (loss) on disposal ofAssets of
